Shulman, Presiding Judge.
This is an appeal from a judgment in which plaintiff-appellee was awarded the amount it sought to recover plus interest and attorney fees. The sole enumeration of error is that the trial court erred in charging the jury that it could award attorney fees to appellee if it found that “there was no genuine dispute as to the amount owed to plaintiff by defendant, and defendant has caused plaintiff unnecessary trouble and expense in collecting the account...”
1. Appellant’s complaint is not that the charge is not a correct statement of the law, but that the evidence did not show that appellant acted in bad faith in the underlying transaction. However, plaintiffs evidence authorized the jury to find that there was no bona fide dispute concerning either the fact of the debt or the amount thereof. Under those circumstances, the award of attorney fees was authorized and there was no error in charging the jury on that subject. Altamaha Convalescent Center v. Godwin, 137 Ga. App. 394 (2) (224 SE2d 76).
2. Appellee has moved for the imposition of damages for a frivolous appeal pursuant to OCGA § 5-6-6 (Code Ann. § 6-1801). Considering the fact that the argument raised on appeal is totally different from that argued at trial and that it lacks any merit whatever, we conclude that this appeal was taken for the purpose of delay only. We therefore grant appellee’s motion for damages and award to appellee damages in the amount of 10% of the judgment from which this appeal was taken.

Judgment affirmed.


McMurray, C. J., and Birdsong, J., concur.

Wallace H. Pilcher, for appellant.
John R. Murphy III, for appellee.